Citation Nr: 1421713	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to September 13, 2011 and a disability rating greater than 30 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for post-concussive syndrome with headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


	WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 2005 through August 2008.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The case was subsequently transferred to the RO in Lincoln, Nebraska.  
	
The Veteran testified before a Decision Review Officer at the RO in September 2011.  Subsequently, he testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in September 2012.  Transcripts of these proceedings are associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
	
Initially, the Veteran was last afforded a VA examination for his service-connected PTSD with depression and sleep walking as well as post-concussive syndrome with headaches in October/November 2011.  Most recently, in May 2013 correspondence, the Veteran wrote that the severity of his PTSD and post-concussive syndrome symptoms had "increased noticeably in the previous months."  

Specifically, the Veteran wrote that his depression, nightmares, and flashbacks and all persisted but that his anxiety had worsened to the point that his performance at work was suffering.  In addition to the almost constant physical discomfort from panic attacks (heart palpitations, hot flashes, stomach aches, etc.), the Veteran's irritability and migraines had kept him from working effectively at his job.  He wrote that he had missed work more frequently and that, because of this, his productivity had suffered and his position had even recently been threatened.  The potential for losing his job, according to the Veteran, had only deepened his depression and anxiety.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 
      
Here, the Board finds that new VA examinations are warranted as the Veteran has not been afforded VA examinations for his for his service-connected PTSD with depression and sleep walking as well as post-concussive syndrome with headaches since October/November 2011 and pertinent medical evidence suggesting a possible increase in severity has been received since that time.  See May 2013 correspondence.  Thus, the Veteran should be provided  new VA examinations to ascertain the nature and severity of his service-connected PTSD with depression and sleep walking as well as post-concussive syndrome with headaches.

Also, the record shows that the Veteran has been unemployed or employed on a part-time basis only for at least part of the appeal period beginning August 2008.  Significantly, a November 2010 VA treatment record shows that the Veteran was unemployed and seeking unemployment benefits as well as vocational rehabilitation at that time.  Subsequently, a February 2011 VA examination report noted that the Veteran was employed part-time as a retail sales associate.  However, during the September 2011 RO hearing the Veteran testified that he was working as a store manager, presumably full-time.  During the September 2012 Board hearing the Veteran testified that he continued to work full time.  

As above, in May 2013 correspondence the Veteran wrote that his irritability and migraines had kept him from working effectively at his job.  He had missed work more frequently and, because of this, his productivity had suffered and his position had even recently been threatened.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected PTSD with depression and sleep walking as well as post-concussive syndrome with headaches.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that, in addition to PTSD with depression and sleep walking as well as post-concussive syndrome with headaches, service connection is also in effect for tinnitus.  

Finally, the Board notes that there appear to be outstanding VA treatment records not yet associated with the claims file.  Notably, the most recent VA treatment records in the file are dated in October 2011.  However, in May 2013 correspondence the Veteran wrote that he had been consistently seeing his psychologist and general practitioner at the VA Medical Center in Omaha hoping for some relief from daily migraines and debilitating depression and anxiety.  As such, on remand, an attempt should be made to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities, to include PTSD with depression and sleep walking as well as post-concussive syndrome with headaches, including any private providers.  After obtaining any necessary authorization from the Veteran, request all identified records and follow all procedures for obtaining records outlined in 38 C.F.R. § 3.159.

3.  Obtain all outstanding VA treatment records dated from October 2011 to the present, and associate them with the claims file.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD with depression and sleep walking.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD with depression and sleep walking.  In this regard, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  

All opinions expressed must be accompanied by supporting rationale.

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected post-concussive syndrome with headaches.  Any indicated evaluations, studies, and tests should be conducted. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected post-concussive syndrome with headaches.  Specifically, the examiner should indicate the frequency and severity of migraine attacks.

The examiner should also specifically address the impact such disability has on the Veteran's employability.  

All opinions expressed must be accompanied by supporting rationale. 

6.  After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities and conducting the aforementioned VA examinations, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether, at any point during the appeal period beginning August 2008, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for PTSD with depression and sleep walking as well as post-concussive syndrome with headaches, and tinnitus.

All opinions offered should be accompanied by a rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



